Citation Nr: 0020551	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to specially adapted housing or special home 
adaptation grant.


REMAND

In the veteran's substantive appeal, dated in September 1999, 
of the RO's denial of entitlement to specially adapted 
housing or special home adaptation grant, the veteran 
requested to appear at a hearing at the RO before a member of 
the Board.  A review of the record shows that such a hearing 
was never scheduled.  Shortly following this request, in 
September 1999, the veteran indicated his desire to attend a 
hearing before a hearing officer at the local RO.  The 
veteran's representative subsequently contacted the RO to 
cancel this hearing.  Since there is no indication that the 
veteran's request for a regional office hearing before a 
local hearing officer satisfied his request for a Travel 
Board hearing, he should be scheduled for the latter hearing.  

Pursuant to 38 C.F.R. § 20.700(a) (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991).  Thus, to ensure that full compliance with due 
process requirements has been met, the veteran should be 
scheduled for a hearing before a traveling member of the 
Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




